Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Amendments and arguments filed on 09/03/2021 have been fully considered and are not found to place the application in a condition for allowance. 
While it is agreed that Lee does not specifically teach the amended language to claim 1, an obvious combination of Lee and Nuernberger teaches such limitations. As such, the application is not placed in a condition for allowance and the claims are rejected under 35 USC § 103.
Furthermore, while the examiner requested from the applicant not to include limitations from non-elected species during the interview on 08/25/2021, such limitations have been included in dependent claims 22-24 and 30-31. These claims are withdrawn from consideration accordingly.
Election/Restrictions
Newly submitted claims 22-24 and 30-31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The aforementioned claims contain subject matter belonging to non-elected species of fig. 5. Per applicant’s response on 04/21/2021, species of fig. 5 and 6 have been withdrawn from consideration without traverse.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-24 and 30-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 21 is objected to because of the following informalities:  “an additional head-mounted device” instance is repeated twice. For examining purposes it is understood that the second instance refers to the first. Suggested correction: “transmit, with the communication element and to the additional head-mounted device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, and 3-8, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al., US 2019/0213754 A1, hereinafter “Lee”, in view of Nuernberger et al., US 2017/0287218, hereinafter “Nuernberger”.
	Regarding claim 1, Lee teaches a head-mounted device (fig. 1, element 110, ¶ 18) comprising: a camera (fig. 2, element 112) for capturing a view including an object (fig. 4A, see objects OBJ1-5, ¶ 24-25); a display (¶ 20); a communication element (fig. 2, element 116) for receiving data from an additional head-mounted device comprising an additional camera (fig. 2, HMD 110 receives object feature and local determination data, OF2 and LD2 respectively, from an additional HMD 120; also see fig. 3, S350, ¶ 29); and a processor (fig. 2, element 114) configured to: determine a characteristic of the object based on the view captured by the camera and the data from the additional head-mounted device (¶ 33, fig. 3, S360; a characteristic of the object such as whether it is stationary is determined based on the FOV of the first HMD and the data such as OF2 and LD2 of the second HMD); and transmit, to the additional head-mounted device, a signal indicating the characteristic of the object (¶ 41 and 44-45).
	Lee does not specifically teach outputting a representation of the object based on the characteristic of the object.
	Nuernberger, however, teaches in ¶ 66 displaying a representation of the object 410 based on the characteristic of the object being an anchor point.


	Regarding claim 3, Lee does not teach that the representation comprises a virtual object that is generated based on the characteristic of the object.
	Nuernberger, however, teaches that the representation (fig. 4, 410) comprises a virtual object (see the circular region on the table top, ¶ 66) that is generated based on the characteristic of the object (the circular region is based on the determination that the characteristic of the tabletop is being an anchor point).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Nuernberger. Both references teach the use of head mounted display devices and Nuernberger further teaches providing a visual representation for the user where objects being anchor points similar to those of Lee are determined. As such, one would have been motivated to make such a combination to facilitate the recognition of such objects for a user based on such visual representations.
	Regarding claim 4, Lee teaches that the characteristic comprises an identity of the object (being an anchor point is an identity of the object).

	Regarding claim 5, Lee teaches a system comprising: the head-mounted device of claim 1; the additional head-mounted device; and an external device in communication with the head-mounted device and the additional head-mounted device (see fig. 7, element 250, ¶ 50).

	Regarding claim 6, Lee teaches that the data is transmitted from the additional head-mounted device to the head-mounted device via the external device (¶ 54, fig. 7, OF2 and LD2, for example, are transmitted from the second HMD to the first HMD via the external device after being processed), and the signal is transmitted from the head-mounted device to the additional head-mounted device via the external device (¶ 54, see “updated determination” UD based on the data collected from each HMD; further, see ¶ 55-57).
	
	Regarding claim 7, Lee teaches that the external device is configured to: determine an additional characteristic of the object based on the view and the data; and transmit, to the head-mounted device and the additional head-mounted device, an additional signal indicating the additional characteristic of the object (see ¶ 59-60; see determining the relative distance of objects and sending a more accurate UD signal).
	
claim 8, Lee teaches that the external device is configured to: receive the data from the additional head-mounted device; store the data until the additional camera captures the view including the object; and transmit the data to the head-mounted device (see ¶ 58, newly entered HMD is the additional device, also see fig. 5 and ¶ 48. The newly entered HMD 140 captures the view including the object and receives the stored data from the server device accordingly).

	Regarding claim 21, Lee teaches a head-mounted device (fig. 1, element 110, ¶ 18) comprising: a camera (fig. 2, element 112) for capturing a first view including an object (fig. 4A, see objects OBJ1-5, ¶ 24-25); a display (¶ 20); and a processor (fig. 2, element 114) configured to: receive, with a communication element (fig. 2, element 116) and from an additional head- mounted device, data based on a second view captured by an additional camera of the additional head-mounted device (fig. 2, HMD 110 receives object feature and local determination data, OF2 and LD2 respectively, from an additional HMD 120; also see fig. 3, S350, ¶ 29); determine a characteristic of the object based on the first view captured by the camera and the data from the additional head-mounted device (¶ 33, fig. 3, S360; a characteristic of the object such as whether it is stationary is determined based on the FOV of the first HMD and the data such as OF2 and LD2 of the second HMD); transmit, with the communication element and to the additional head-mounted device, a signal indicating the characteristic of the object (¶ 41 and 44-45).
	Lee does not specifically teach outputting a representation of the object based on the characteristic of the object.

	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Nuernberger. Both references teach the use of head mounted display devices and Nuernberger further teaches providing a visual representation for the user when anchor points similar to those of Lee are determined. As such, one would have been motivated to make such a combination to facilitate the recognition of objects that are anchor points for a user based on such visual representations.

	Regarding claim 25, Lee does not teach that the representation comprises a virtual object that is generated based on the characteristic of the object.
	Nuernberger, however, teaches that the representation (fig. 4, 410) comprises a virtual object (see the circular region on the table top, ¶ 66) that is generated based on the characteristic of the object (the circular region is based on the determination that the characteristic of the tabletop is being an anchor point).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Nuernberger. Both references teach the use of head mounted display devices and Nuernberger further teaches providing a visual representation for the user where objects being anchor points similar to those of Lee are determined. As such, one would have been motivated to make such a combination to facilitate the recognition of such objects for a user based on such visual representations.
claim 26, Lee teaches that the characteristic comprises an identity of the object (being an anchor point is an identity of the object).

	Regarding claim 27, Lee teaches a head-mounted device (fig. 1, element 110, ¶ 18) comprising: a camera (fig. 2, element 112); a display (¶ 20); a communication element (fig. 2, element 116); and a processor (fig. 2, element 114) configured to: capture a first view of an object with the camera (fig. 4A, see objects OBJ1-5, ¶ 24-25); receive, with the communication element, data from an additional head-mounted device comprising an additional camera (fig. 2, HMD 110 receives object feature and local determination data, OF2 and LD2 respectively, from an additional HMD 120; also see fig. 3, S350, ¶ 29), the data being based on a second view of the object captured by the additional camera (fig. 2, note that different HMDs capture different views of the objects); determine a characteristic of the object based on the first view and the data (¶ 33, fig. 3, S360; a characteristic of the object such as whether it is stationary is determined based on the FOV of the first HMD and the data such as OF2 and LD2 of the second HMD); transmit, with the communication element and to the additional head-mounted device, a signal indicating the characteristic of the object (¶ 41 and 44-45). 
	Lee does not specifically teach outputting a representation of the object based on the characteristic of the object.
	Nuernberger, however, teaches in ¶ 66 displaying a representation of the object 410 based on the characteristic of the object being an anchor point.


	Regarding claim 28, Lee does not teach that the representation comprises a virtual object that is generated based on the characteristic of the object.
	Nuernberger, however, teaches that the representation (fig. 4, 410) comprises a virtual object (see the circular region on the table top, ¶ 66) that is generated based on the characteristic of the object (the circular region is based on the determination that the characteristic of the tabletop is being an anchor point).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Nuernberger. Both references teach the use of head mounted display devices and Nuernberger further teaches providing a visual representation for the user where objects being anchor points similar to those of Lee are determined. As such, one would have been motivated to make such a combination to facilitate the recognition of such objects for a user based on such visual representations.

	Regarding claim 29, Lee teaches that the characteristic comprises an identity of the object (being an anchor point is an identity of the object).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621